                               Case 1:21-cr-00041-JL Document 34 Filed 03/19/21 Page 1 of 1

AO.442 (Rev. 11/11) Arrest Warranl



                                           United States District Court
                                                                    for the

                                                           District of New Hampshire


                      United States of America
                                                                                                         n ©iOWilQ
                                  V.                                  )                                  M MAR 1 5 2021             J
                                                                      )       Case No.       1:21-cr-4[l|^-01/06                  [J
                          IAN FREEMAN                                 )
                {FORMERLY IAN BERNARD)
                                                                                                       US MARSHALS SERVlCr
                                                                      )
                                                                      )
                                                                      )
                               Defendant


                                                         ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                             IAN FREEMAN (FORMERLY IAN BERNARD)
(name ofperson to be arrested)

who is accused of an offense or violation based on the following document filed with the court:

    Indictment             □    Superseding Indictment        □ Information       □ Superseding Information               □ Complaint
□ Probation Violation Petition                 □ Supervised Release Violation Petition        □ Violation Notice          □ Order of the Court

This offense is briefly described as follows:

  Count 1:18 U.S.C. §§ 371, 1960(a) and (b)(1)(B) - Conspiracy to Operate Unlicensed Money Transmitting Business
  Counts 2 and 3: 18 U.S.C. §§ 1960(a) and (b)(1)(B) and (C) - Operation of Unlicensed Money Transmitting Business
  Count 4: 18 U.S.C. §§ 1343, 1349 - Conspiracy to Commit Wire Fraud
  Count 5 through 20; 18 U.S.C. §§ 1343-Wire Fraud
  Count 21:18 U.S.C. § 225 - Continuing Financial Crimes Enterprise
  Count 22:18 U.S.C. § 1956(a)(3)(B) - Money Laundering



Date:          03/15/2021
                                                                                               /ssiiing^qlfcer's signature'
                                                                                                     X

City and state:          Concord, New Hampshire                                              Megan Cahill, Deputy Clerk
                                                                                                 Printed name and title



                                                                    Return

          This warrant was received on (date)
at (city and slate)       k\               L            3/i t/t I         , and the person was arrested on (date)

                                                                                                RHANT EXECUVr
Date:
                                                                                         .   . Arresting officer's signature




                                                                                                 Printed name and title
